M. Jane Dickey Attorney at Law Rose Law Firm 120 East Fourth Street Little Rock, AR 72201-2893
Dear Ms. Dickey:
This is in response to your request for our review and approval of an Interlocal Cooperation Agreement pursuant to A.C.A. 25-20-104 (1987).  The Agreement involves the financing of a certain transaction through the issuance of bonds by the Public Facilities Board of the City of Hot Springs.
Assuming that the submitted ordinances are executed, in accordance with A.C.A. 25-20-104(b), it is my opinion that the Agreement conforms to A.C.A. 25-20-101 et seq., the "Interlocal Cooperation Act."  The Agreement is therefore approved as submitted.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
RON FIELDS Attorney General
RF:arb